Title: To Thomas Jefferson from Hugh Lennox, Jr., 19 August 1806
From: Lennox, Hugh, Jr.
To: Jefferson, Thomas


                        
                            Sir,
                            Kingston August. 19th. 1806.
                        
                        I am this day honoured with the receipt of your letter of the 13th June, via New York—
                        The Syrop, or Orangette therein mentioned I shall as soon as possible have prepaired in the best manner and of the best
                            ingredients, and Sent to Alexandria. this shall be renewed anually agreeably to your wish—
                        The intence heat of this climate, notwithstanding my temperance, so unstrings my nerves, that with the
                            exercise required in my official duties, Deprives me at times of the free use of my pen, but am no otherwise affected by
                            it,—that however is sufficient to tell me, that provision should be made against any possible accident that may happen me
                            in this Country of sickness and Death. I have therefore thought of appointing my Cousin Hugh Lennox Junr. who came out
                            with me my deputy, that in case of sickness debility—or death the place should be still filled; but perhaps, it might be
                            better, that he had your appointement of Vice Agent, I shall continue to attend to my duties here, but such an
                            appointement might be useful and prudent to guard against the many inconveniences and loses, sustained as I have been
                            informed by many Americans here before my coming.—
                        Hugh Lennox Junr. who I recommend is a young man of abilities and application, he is well Known to John Smith
                            Esquire of Ohio—who will give his character—It will give me much pleasure if I can at any time and in any manner serve
                            you—
                  I have the Honor to be with all possible respect Sir, your Most obt Huml Servt.
                        
                            Huh Lennox
                            
                        
                    